           Case 1:14-cr-00774-RJS Document 27 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                   No. 14-cr-774 (RJS)
                                                                     ORDER
 JAVIER LAVAYEN,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT Defendant Javier Lavayen shall appear before this

Court on Monday, July 20, 2020 at 3:30 p.m. to be presented on the specifications of violations of

supervised release alleged by the Probation Office. In light of the ongoing COVID-19 pandemic,

IT IS HEREBY ORDERED THAT by Monday, July 13, 2020, Lavayen and his counsel shall

inform the Court in writing whether Lavayen prefers to appear in person or remotely via

videoconference. If the latter, defense counsel shall review with Lavayen the attached Waiver of

Right to be Present at Criminal Proceeding form, which shall then be executed and submitted to

the Court, whereupon the Court will issue further instructions concerning the requested

videoconference.

SO ORDERED.

Dated:          July 1, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
               Case 1:14-cr-00774-RJS Document 27 Filed 07/01/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING

JAVIER LAVAYEN,                                                                    14-CR-774 (RJS)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been filed
           against me and have discussed the specifications with my attorney. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York to confirm that I have received
           and reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial
           or admission of violation before the judge. By signing this document, I wish to advise the court that I
           willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
           these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
            Case 1:14-cr-00774-RJS Document 27 Filed 07/01/20 Page 3 of 3



waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
